Citation Nr: 1035609	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-03 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for service connection for a left foot disorder, including 
arthritis, hallux valgus/hallux rigidus and bunions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION


The Veteran had active service from February 1980 until February 
1983.  

This matter originally came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an August 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This claim has since been transferred to the RO 
in Atlanta, Georgia.  This matter was previously before the Board 
in April 2009 for additional evidence development, which has 
since been accomplished.  The Veteran appeared before the 
undersigned Veterans Law Judge at a Board hearing held at the RO 
in November 2008.

The Board notes that the United States Court of Appeals for the 
Federal Circuit, in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 
2008), found that a claim for one diagnosed disease or injury 
cannot be prejudiced by a prior claim for a different diagnosed 
disease or injury, when it is an independent claim based on 
distinct factual bases.  Essentially, claims based upon 
distinctly diagnosed diseases or injuries must be considered 
separate and distinct claims.  The Veteran has submitted evidence 
of a new diagnosis for a new claim.  However, in his November 
2008 Board hearing he indicated that he was claiming his left 
foot disorder on a new and material evidence basis.  As such, the 
current claim will be considered on the basis of new and material 
evidence and not as a separate and distinct claim.  As the new 
and material evidence claim is being reopened the Veteran is not 
prejudiced by this treatment of his claim.

The issue of entitlement to service connection for a left foot 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1. A final August 1993 rating decision denied a claim for service 
connection for a left foot disorder, including arthritis.  

2.  The evidence associated with the claims file since the August 
1993 final denial relates to an unestablished fact necessary to 
substantiate the claim for service connection for a left foot 
disorder.  


CONCLUSIONS OF LAW

1.  The August 1993 rating decision is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the August 1993 rating decision is 
new and material; the claim of entitlement to service connection 
for a left foot disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service 
connection for a left foot disorder.  In view of the Board's 
decision to reopen the Veteran's claim, a discussion of VA's 
duties to notify and assist in regards to that claim is 
unnecessary.

New and Material Evidence

The Veteran seeks to reopen a previously denied claim for service 
connection for a left knee disorder.  A review of the record 
indicates that the Veteran was previously denied service 
connection for that disorder in a July 1994 rating decision.  The 
Veteran did not file a Substantive Appeal following the issuance 
of a Statement of the Case in October 1994; the decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).   

The RO does not appear to have reopened the Veteran's claim.  
However, the question of whether new and material evidence has 
been received to reopen a claim must be addressed by the Board 
regardless any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA may 
then proceed to the merits of the claim on the basis of all of 
the evidence of record.

The evidence of record at the time of the July 1994 rating 
decision consisted of available service treatment records.  His 
December 1982 separation examination found his feet to be normal, 
other than fallen longitudinal arches, and the report of medical 
history noted that the Veteran denied foot pain.  

A July 1990 VA examination found the Veteran's musculoskeletal 
system to be noncontributory.  An October 1992 VA outpatient 
treatment record noted that the Veteran presented with pain in 
the 1st metatarsophalangeal joint area of the left foot, after 
sustaining a injury to the area from the opposite heel during a 
softball injury the previous Sunday.  The Veteran reported an 
unremarkable past medical history.  The examiner provided a 
possible diagnosis of anterior tibial tendonitis.

The August 1993 rating decision found that the evidence did not 
show that the Veteran had a diagnosis of arthritis and that the 
Veteran's musculoskeletal system had been found by the July 1993 
VA examination to be non-contributory.  

Subsequent to the August 1993 rating decision, no opinions as to 
the etiology of his claimed left foot disorder are of record.  
However, the record does indicate that the Veteran has a new 
diagnosis of hallux rigidus/hallux valgus, as indicated in an 
April 2004 VA x-ray.  The new diagnosis is new evidence, in that 
it was not previously of record.  Additionally, the Veteran 
currently has findings of arthritic changes in his left foot, as 
indicated by the April 2004 VA x-ray.  Such evidence is material.  
The August 1993 rating decision at least partially denied the 
Veteran's claim based on his not having any diagnosis regarding 
his left foot.

Therefore, the additional evidence received is "material" and 
relates to an unestablished fact necessary to substantiate her 
service connection claim, specifically that he has a left foot 
disorder related to service.  Accordingly, the Board finds that 
the claim for service connection is reopened. 


ORDER

New and material evidence having been submitted, the Veteran's 
request to reopen the claim for entitlement to service connection 
a left foot disorder, including arthritis, hallux valgus/hallux 
rigidus and bunions, is granted.  The appeal is granted to this 
extent only.  



[Continued on the next page]  

REMAND

The Veteran contends that he injured his left foot in service and 
that he has had a continuous problem with his left foot since 
that time.  During his November 2008 Board hearing, he reported 
that in approximately 1981, he stubbed his left foot on some 
cables and jammed his toe.

When, through no fault of the Veteran, records under the control 
of the Government are unavailable, there is a heightened 
obligation to assist the Veteran in the development of his case.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Under such 
circumstances, VA's duty then requires that VA advise the Veteran 
of his right to support his claim by submitting alternate sources 
of evidence, including service medical personnel statements, or 
lay evidence, such as "buddy" affidavits or statements.  Dixon 
v. Derwinski, 3 Vet. App. 261, 263 (1992).  Washington v. 
Nicholson, 19 Vet. App. 362 (2005); Cromer v. Nicholson, 19 Vet. 
App. 215 (2005).  VA advised the Veteran of the missing service 
treatment records, including in December 2009.  The Veteran was 
provided with specific notice in October 2009 regarding his 
missing service treatment records, including specific evidence 
regarding his ability to support his claim with alternate 
evidence, including service medical statements an lay evidence.  

As some of the Veteran's service treatment records are 
unavailable, VA has a heightened obligation to assist the Veteran 
in the development of the case.  Service treatment records for 
the time period of the Veteran's claimed in-service injury are 
not of record, though later service treatment records are of 
record.

The December 1982 separation examination found his feet to be 
normal, other than fallen longitudinal arches, and the report of 
medical history noted that the Veteran denied foot pain.  

A July 1990 VA examination found the Veteran's musculoskeletal 
system to be noncontributory.  


An October 1992 VA outpatient treatment record noted that the 
Veteran presented with pain in the 1st metatarsophalangeal joint 
area of the left foot, after sustaining an injury to the area 
from the opposite heel during a softball injury the previous 
Sunday.  The Veteran reported an unremarkable past medical 
history.  The examiner provided a possible diagnosis of anterior 
tibial tendonitis.  Subsequent VA outpatient treatment records 
generally indicate continued complaints of, or treatment for, the 
left foot.

The Veteran is able to report symptoms, but not make causation 
determinations.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  
As such, he is able to testify as to the claimed symptoms of a 
foot disorder in service.

There is currently no medical evidence clearly addressing whether 
the Veteran's claimed in-service injury is related to his 
currently claimed left foot disorder.  In view of the heightened 
duty to assist in this case because of the missing STRs, the 
Board finds that a VA examination is warranted to determine 
whether the Veteran currently has a diagnosed chronic left foot 
disorder(s) that is etiologically related to his service.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of any left 
foot disorder found to be present.    

The claims folder should be made available 
to and be reviewed by the examiner. All 
indicated studies should be performed, and 
all findings should be reported in detail. 
The examiner should opine as to whether it 
is at least as likely as not (that is, at 
least a 50 percent or more degree of 
probability) that any left foot disorder 
found to be present had its onset in, was 
aggravated by, or is otherwise related to 
service, and specifically including (1) if  
the Veteran's claimed in-service injury is 
presumed to have occurred whether it would 
have caused his current left foot disorder 
and (2) whether any current left foot 
disorder is due to the Veteran's post-
service foot injury of record.  

In discussing his/her opinions, the 
examiner should acknowledge the Veteran's 
lay statements of record relating to the 
onset of the Veteran's disorder, as well 
as the medical evidence of record, 
including service medical records.  The 
rationale for all opinions expressed 
should be provided in a legible report.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







								[Continued on Next 
Page]
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


